BEAUCHAMP, Judge.
Appellant was sentenced to the penitentiary for the term of ten years upon a conviction for murder.
The State has filed a motion to strike the statement of facts from this record. It appears that the same was filed on the ninety-fourth day after the motion for new trial was overruled and notice of appeal given. Upon this showing the state’s motion to strike the statement of facts is granted, and same will not be considered.
The record before us contains no bills of exception. The procedure is in every way regular. No brief has been filed calling our attention to any error and we have found none.
The judgment of the trial court is affirmed.